Citation Nr: 0511506	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  96-49 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating higher than 40 percent for service-
connected duodenal ulcer disease with partial gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from April 1948 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1995 RO decision which denied a rating higher 
than 40 percent for service-connected duodenal ulcer disease 
with partial gastrectomy.  In July 1996, the veteran 
testified at a hearing at the RO.  In March 1999, the veteran 
testified before the undersigned Veterans Law Judge at a 
personal hearing in San Juan, Puerto Rico.  In June 1999, the 
Board remanded the claim to the RO for additional evidentiary 
development.


FINDING OF FACT

The veteran's residuals of service-connected duodenal ulcer 
disease with partial gastrectomy are manifested by frequent 
episodes of diarrhea and GERD symptoms with associated 
nausea, dizziness, and sweating.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
residuals of service-connected duodenal ulcer disease with 
partial gastrectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7308 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in July 2001 and March 2004, and in the April 2001, May 
2004, and August 2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
medical examinations have been provided which address the 
claim.  Military service, VA, and private medical records 
have been associated with the claims file.  The appellant 
provided testimony at a hearing before the RO in July 1996 
and also before the undersigned Veterans Law Judge in March 
1999.  He has been advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Increased rating for service-connected duodenal ulcer disease 
with partial gastrectomy

The veteran seeks a rating higher than 40 percent for his 
service-connected duodenal ulcer disease with partial 
gastrectomy.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence, which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A duodenal ulcer is rated 40 percent when moderately severe; 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A duodenal ulcer is rated 60 percent when 
severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

A 40 percent rating is assigned for postgastrectomy syndrome 
that is moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent rating 
is assigned when such condition is severe; associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 
7308.

The veteran was granted service connection for a duodenal 
ulcer in December 1965.  He was assigned a 20 percent rating 
for the condition, effective December 1, 1965.  A temporary 
total rating was awarded during July 1969, and a 40 percent 
rating was granted in December 1969, effective August 1, 
1969.  An additional temporary total rating was awarded 
during September 1969, and a 60 percent rating was granted in 
April 1970, effective February 1, 1970.  In March 1983, the 
RO reduced the rating from 60 percent to 40 percent, 
effective July 1, 1983.  The condition has been rated as 40 
percent disabling since this time.

In March 1995, the veteran filed his current claim for an 
increased rating for his service-connected duodenal ulcer 
disease with partial gastrectomy.

In August 1995, the veteran was afforded a VA stomach 
examination.  He reported duodenal ulcer problems since the 
1960s, which were managed medically with antacids until 1969 
when a Billroth I anastomosis was performed.  He said that he 
currently experienced "dumping problems", which were 
manifested by diarrhea immediately following fluids and 
semifluid meals.  More solid meals were less likely to cause 
diarrhea, especially if consumed in small frequent feedings.  
Recently the veteran had complained of regurgitation of a 
bilious substance in his throat which caused a suffocation-
like sensation and was a bitter substance like bile.  This 
recurred frequently and was not corrected with Maalox.  On 
objective examination, he had a dirty tongue and hyperemic 
pharynx.  His abdomen was soft and depressible with well-
healed scars.  There was no visceromegaly and no masses were 
palpable.  There was no gastric splash.  Peristalsis was 
present and appeared to be normal.  His current weight was 
180 pounds, and this had been unstable for years.  He was not 
anemic, and there was no periodic vomiting.  There was no 
recurrent hematemesis or melena.  He did experience 
epigastric burning on a daily basis.  A barium swallow and GI 
series produced impressions of small sliding hiatus hernia 
with free gastroesophageal reflux (not due to service-
connected conditions), and status-post subtotal gastrectomy 
with well-functioning gastroduodenoscopy.  The examiner's 
diagnosis was status-post partial gastrectomy and vagotomy 
for service-connected duodenal ulcer, with dumping syndrome 
and bile reflux.

In July 1996, the veteran testified at a hearing at the RO.  
He stated that his condition had become worse since his 
operation in 1969.  He said that he was able to continue 
working, but had to quit in 1981 because he was experiencing 
continual problems with frequent diarrhea, sweating, and 
vomiting which interfered with his ability to perform his 
work.  He reported that he was supposed to follow a bland 
diet, and indicated that he had problems with esophageal 
reflux and had to sleep propped up on two pillows at night 
because of the condition.  He was presently being treated 
with Maalox and vitamins and his weight was stable.  He 
indicated that he treated his condition by buying medication 
or seeing private physicians.

On a VA general medical examination that was conducted in 
November 1997, the veteran stated that he currently 
experienced a dumping syndrome along with gastroesophageal 
reflux disease (GERD).  He weighed 170 pounds, and said that 
he had not had any weight loss in the previous two years.  
Diagnoses included status-post Billroth I with vagotomy and 
GERD.

In March 1999, the veteran testified at a hearing before the 
undersigned.  He stated that he suffered from frequent 
episodes of diarrhea and GERD.  He said that he experienced 
nausea and sweating with his episodes of diarrhea.  He 
indicated that his weight went up and down and he had to be 
careful with his diet.  He reported that these conditions had 
caused him to retire from work early and interfered with his 
daily living and his social life.  He said he had not lost 
any weight in the previous year and currently weighed 
approximately 175 pounds.  He said he had not sought medical 
treatment but self-treated his condition.  He reported that 
he had not experienced any anemia over the previous year and 
had not been hospitalized for the condition for a long time.     

In April 2000, the veteran was afforded another VA stomach 
examination.  He complained of post-pandrial diarrhea 
episodes which were associated with sweating and dizziness 
when he ate more than he should.  He also complained of 
occasional vomiting, but denied hematemesis and melena.  He 
reported early satiety and fullness sensation.  He indicated 
that he had epigastric pain which was associated with 
heartburns, pyrosis, and reflux of acid contents especially 
at night.  On physical examination, he weighed 175 pounds and 
was well-nourished.  He was tender to palpation in the 
epigastric area, and had markedly increased peristalsis.  He 
reported weight loss of about 13 pounds in three months.  
There were no signs of anemia.  A GI series revealed status 
post subtotal gastrectomy with a well-functioning 
gastroduodenostomy with no evidence of marginal ulcerations 
or obstruction.  The examiner's diagnoses were duodenal ulcer 
disease, status post subtotal gastrectomy and 
gastroduodenostomy (Billroth I) secondary to duodenal ulcer 
disease, and dumping syndrome secondary to Billroth I.  It 
was noted that the veteran complained of severe gastic 
symptoms.  In a follow-up to this examination given in 
December 2000, similar findings and diagnoses were made, and 
it was indicated that the veteran had no history of weight 
changes and there was no evidence of malnutrition or anemia.

In a lay statement dated in August 2001, the veteran's son 
reported the problems that his father's dumping syndrome had 
caused for him and their family.  He said that his father's 
health problems always had to be monitored, and his father 
had to take oral vitamins as a preventive measure.  The 
veteran's wife also submitted a lay statement dated in August 
2001 which reported the problems caused by her husband's 
dumping syndrome.

In June 2003, another VA stomach examination was conducted.  
The veteran reported that he experienced "incomplete 
digestion" which had worsened over the years.  He said that 
he ate small meals every two hours with a special diet which 
was free of wheat, lactic products, pastries, and gelatin 
because these foods exacerbated his gastric symptoms.  He 
complained of epigastric pain which was associated with 
nausea, vomiting, and reflux of acid and bile content 
especially during the night which was sometimes so severe 
that it awoke him.  He denied hematemesis and melena.  He 
said he used vitamins to treat himself.  He reported 
dizziness, sweating, weakness, and nausea after meals, 
especially when he ate more than he should.  He complained of 
post-prandial diarrhea after meals, which occurred depending 
on the kind and quantity of food he ingested.  He indicated 
that he experienced reflux of acid content especially at 
night or after meals which was associated with nausea and 
occasional vomiting of bile content.  On physical 
examination, he weighed 180 pounds and was well-nourished.  
He had markedly increased bowel movements, and his abdomen 
was soft and depressible.  He had tenderness to palpation at 
both lower quadrants of the abdomen.  He denied weight loss, 
and there were no signs of anemia.  GI series was unchanged 
since 2000.  The examiner's diagnoses were duodenal ulcer 
disease, status post Billroth I secondary to duodenal ulcer 
disease, and dumping syndrome secondary to Billroth I.  The 
examiner commented that there was no evidence of malnutrition 
or anemia and the veteran denied any weight loss.

In a letter dated in May 2004, Dr. Juan J. Lojo stated that 
the veteran presented to him with evidence of severe 
gastroesophageal reflux disease.  An endoscopy revealed acute 
bile gastritis with gastroesophageal reflux.  A work-up 
revealed cholelithiasis.  Dr. Lojo opined that the veteran's 
main problem was GERD with bile gastritis after his 50 
percent hemigastrectomy.  A gastrojejunostomy was recommended 
to divert bile from the gastric pouch and the esophagus.  It 
was indicated that this would improve the magnitude of the 
veteran's GERD.  It was noted that some of his symptomatology 
could be due to his 1969 truncal vagotomy.  Dr. Lojo stated 
that while surgery may result in some improvement, the 
veteran would likely never be free of gastrointestinal 
symptoms.  

In August 2004, the veteran was again afforded another VA 
stomach examination.  He reported complaints and symptoms 
similar to those reported at his June 2003 VA examination.  
He said these symptoms occurred on a daily basis and were 
worse after meals.  He reported that he had seen a private 
gastroenterologist in August 2003.  An endoscopy had revealed 
subtotal gastrectomy and bile reflux gastritis, and an 
abdominal sonogram revealed cholelithiasis.  Currently, he 
complained of vomiting if he ate fatty food.  He reported 
periodic vomiting of bile content especially at night.  He 
denied hematemesis and melena.  He was under treatment with 
antacids.  He complained of postprandial diarrhea, 30 minutes 
after meals depending upon the kind and quantity of the food 
ingested.  He also reported dizziness, sweating, and nausea, 
especially if he overate.  He denied constipation.  He 
complained of reflux of bile content especially at night or 
after meals, which was associated with nausea and vomiting.  
On physical examination, he weighed 185 pounds and was well-
nourished.  His abdomen was soft and depressible with 
increased peristalsis.  He reported no weight loss, and there 
were no signs of anemia.  The examiner's diagnoses were 
duodenal ulcer disease, status post Billroth I secondary to 
duodenal ulcer disease, dumping syndrome secondary to 
Billroth I, and bile reflux gastritis, secondary to Billroth 
I.

VA outpatient treatment records dated from 1995 to 2004 show 
occasional treatment for symptoms associated with the 
veteran's gastrointestinal condition, including GERD, 
heartburn, dizziness, and abdominal and epigastric 
discomfort.

Upon consideration of the above evidence, the Board finds 
that many years ago the veteran underwent a subtotal 
gastrectomy for a duodenal ulcer.  Medical evidence from the 
past few years does not show a recurrent duodenal ulcer, but 
even if such was present it would not be categorized as more 
than moderately severe (40 percent disabling) under the 
criteria of Diagnostic Code 7305, given that the medical 
evidence of record is negative for anemia or weight loss, or 
incapacitating episodes of the required duration and 
frequency.

The condition is more appropriately rated under the criteria 
of Diagnostic Code 7308 for postgastrectomy syndrome.  
Medical evidence from the past few years, including VA 
examinations, outpatient treatment records, and hearing 
testimony, shows that the veteran has complaints such as 
frequent diarrhea or "dumping syndrome", along with GERD 
and associated sweating, nausea, and vomiting, and he has to 
watch what he eats.  However, there is no competent medical 
evidence of record that establishes that the veteran has 
circulatory disturbance after meals, hypoglycemic symptoms, 
weight loss, malnutrition, or anemia, as required for a 
higher rating of 60 percent under Diagnostic Code 7308.  The 
recent medical evidence indicates his condition more nearly 
approximates moderate (40 percent) postgastrectomy syndrome 
than severe (60 percent) postgastrectomy syndrome as 
described by Diagnostic Code 7308, and thus the lower rating 
of 40 percent is warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim for a 
rating higher than 40 percent for duodenal ulcer disease with 
partial gastrectomy.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).   
 
   
ORDER

A rating higher than 40 percent for duodenal ulcer disease 
with partial gastrectomy is denied.



	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


